Citation Nr: 1537707	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-27 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability to include as secondary to service-connected bilateral pes planus.

2. Entitlement to service connection for a left hip disability to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claims on appeal. 

In March 2015, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. The Veteran submitted additional evidence immediately thereafter, with a waiver of Agency of Original Jurisdiction (AOJ) consideration of that evidence.


FINDINGS OF FACT

1. Probative medical evidence demonstrates that the Veteran's lumbar spine disability, diagnosed to include degenerative arthritis and strain, is aggravated by his service-connected bilateral pes planus.

2. Probative medical evidence demonstrates that the Veteran's left hip disability, diagnosed to include osteoarthritis and strain, is aggravated by his service-connected bilateral pes planus.



CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disability to include degenerative arthritis and strain, as secondary to service-connected bilateral pes planus, have been met. 38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2. The criteria for service connection for a left hip disability, to include osteoarthritis and strain, as secondary to service-connected bilateral pes planus, have been met. 38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts, in his November 2007 claim, that his low back disability, and in his April 2009 claim, that his low back and left hip disabilities are related to his service-connected bilateral pes planus, respectively. He reported, in a June 2005 statement, and during his March 2015 Board hearing, that he was told years ago by a VA podiatrist that his bilateral pes planus would eventually impact his knees, hips, and back. During the Board hearing, he asserted that he did not obtain treatment for his low back and left hip complaints for a number of years after separation from service, until an employment-related injury in 2005, because he did not have health insurance and had to work with the pain. 

Pre-service private treatment records dated from February 1985 to June 1985 indicate that the Veteran was treated for back pain. The Veteran's service treatment records demonstrate that he was medically discharged from service in September 1987, due to his bilateral pes planus. Service treatment records dated on three occasions of treatment in August 1986 indicate that the Veteran complained of low back pain; X-ray examination was negative and he was diagnosed with mechanical and muscular back pain. His March 1986 and September 1987 examinations conducted for the purposes of the enlistment and separation, were silent for any low back or left hip complaints or diagnoses, respectively. 

Post-service VA treatment records dated from 2005 to the present demonstrate that the Veteran sought treatment for low back and left hip pain. It appears that beginning in 2007, the Veteran sought private treatment for the same. Private treatment records dated in October 2007 indicate that the treatment provider explained to the Veteran that it was probably reasonable that being flatfooted could aggravate back pain if one was working continually on one's feet, and that a specific cause and effect could not otherwise be stated clearly.  However, it was reasonable to assume that his back and walking may be affected by foot pain associated with being flatfooted. In this diagnosis portion of the treatment note, the treatment provider noted that certainly when the Veteran's feet aggravated him, his gait was disturbed and this certainly would have a tendency to aggravate mechanical back pain.

The Veteran underwent a private examination, conducted on behalf of VA, in November 2009. The examiner recorded the Veteran's complaints of low back and left hip symptoms as of 2005. After physical examination, including X-ray examination revealing a normal low back and left hip, the examiner diagnosed the Veteran with lumbar and left hip strain although he also noted that the record contained documentation of arthritis of the low back and hip. The examiner discussed the Veteran's pertinent medical history, including his treatment records indicating that when his feet are bothering him, his gait is altered, as well as his work history in physical jobs, walking, and lifting. The examiner opined that although there is no evidence that the Veteran's service connected bilateral pes planus caused his back and hip problems, there is clear medical evidence that the same at least as likely as not caused a worsening of his back and hip conditions by aggravating his gait when his feet hurt, especially when working continually on his feet. The examiner reported that she was unable to state, without mere speculation, the level of aggravation. 

The Board must observe that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310(b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  In the instant case, the Boards finds the evidence is at least in equipoise as to whether or not the Veteran's low back and left hip disabilities have been aggravated by his service-connected pes planus.  The extent of aggravation is a rating consideration for the RO in assigning a disability rating, see generally 38 C.F.R. § 4.22, and applicable case law precedent instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998). 

The examiner provided reasoning for the etiological opinions and reviewed the pertinent evidence from the Veteran's claims file, as well as his pertinent medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). There is thus no basis upon which to further question these opinions. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, there is probative medical evidence that the Veteran's lumbar spine and left hip disabilities are secondary to his service-connected bilateral pes planus by way of aggravation, and the Board concludes that service connection for the same is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49, 57.


ORDER

Service connection for a low back disability, diagnosed to include degenerative arthritis and strain, as secondary to service-connected bilateral pes planus, is granted.

Service connection for a left hip disability, diagnosed to include osteoarthritis and strain, as secondary to service-connected bilateral pes planus, is granted. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


